Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 08/02/2022. In the instant amendment, claims 1, 4-5, 10, 13 and 21 have been amended. Claims 22-25 are newly added.
Claims 1, 4-10, 13-19 and 21-25 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2016/0285872 to Polar
[0011] The email Alarm/Notification feature, enables a meter or intelligent electronic device (IED) to send messages (e.g., via Simple Mail Transfer Protocol (SMTP) email), when certain events occur. The message may include user selectable metering values, useful to provide an idea to a user of the reason for the event. The user may configure parameters such as, but not limited to, which events are important, which events are not, which events do not need to be monitored, what metering values should be included in the email message, and the recipient of the message. The messages may be configure with at least two levels of importance. The first, low importance level message is called a Notification email. The second, high importance level message is called an Alarm email. Notification emails are sent within a configurable periodicity, i.e., an adjustable time interval. If several notification events happen in between the selected periodicity for sending the emails, the events are queued and grouped together when possible. Thus, when the email or message is sent to the intended recipient, the content of the notification email reads like a digest with all events that happened since the last email was sent. Alarm emails are sent, for example, within approximately one minute when the event happens. Since Alarm events are high importance events, Alarm emails will take precedence over the Notification emails (when sending). If multiple alarm events happen, the corresponding messages are sent in the order they happened and the messages are not grouped, unless the alarm event itself carries multiple events at the same time. The user can select extra information to be sent in the email message, either Notification or Alarm. This data is the data captured from the meter around one second when the event happened.
US 2018/0205682 to O'Brien
[0040] The smart locker communication processor 70 is constructed and arranged to communicate with a smart locker 26 or other delivery box for receiving the package 13, for example, when the intended recipient 12 is unavailable for personally receiving the package 13, or when the intended recipient 12 requests a storage location for the package 13. In some embodiments, as shown in FIG. 2, the smart locker 26 is co-located with the recipient 12. In other embodiments, the smart locker 26 is part of the unmanned vehicle 14, and holds the package 13 for delivery to the recipient 12. Here, the smart locker 26 includes its own special-purpose processors for providing features in addition to those offered by the delivery communication and control system 20. In other embodiments, some or all components of the delivery communication and control system 20 are included with or otherwise in electronic communication with the smart locker 26.
[0045] The authentication engine 68 located at the unmanned vehicle 14 and/or part of another computer server or processor may register items to be delivered and placed within the inner volume of the smart locker 26; and may track, register, and authenticate items delivered to the smart locker 26. Initiation of this system may begin at two different points that converge, namely, a scheduled and accepted delivery and a product key and related information. Both the delivery and the package 13 establish a blockchain, which converge when the package 13 and delivery have been established. In some embodiments, the smart locker 26, or more specifically a computer processor of the smart locker 26, may then retrieve specific handling information (temperature, etc.) from either the package 13's blockchain or from a central server, which will provide a block of information related to the package 13's specific handling. Then, as the package 13 is in transit to the delivery location, the smart locker 26 may monitor via sensors 28 information on the package's status (temperature, etc.). The smart locker 26 and/or computer in communication with the smart locker 26 may supplement the delivery blockchain with information on the product's status, and further adjust its internal conditions (temperature, etc.) based on the findings of the product's status as well as the appropriate conditions that must be met. This information may continuously update the block of information, creating additional blocks subsequent to the original, which will be distributed to the peer-to-peer ledger system executed at least in part by the authentication engine 68. Authentication and access may be restricted to specific blockchain keys to access the contents of a package 13, and may include specific times and locations, which may be changed due to the exception handling features of the system, and automatically establishing a communication, i.e., a thank you message, from the recipient 12 to the sender 11. Access to the contents may be determined at the scheduling a delivery or products. Alternatively, access may be determined while a product moves through the supply chain, such as courier acceptance, package transition from courier to home, package drop off at the home, etc.; all of which will require the original authenticated person such as the sender 11, to access the original blockchain on the peer-peer system, and may make changes to the access and authentication.
[0065] In some embodiments, an unmanned vehicle 14 may be used to retrieve the item from the sender 11 and deliver it to the receiver 12. The same unmanned vehicle 14 may deliver the package 13 from the sender 11 to the receiver 12. Alternatively, one unmanned vehicle 14 may retrieve the package 13 from the sender while one or more different vehicles are used to complete the delivery to the receiver 12. For example, an unmanned vehicle 14 may retrieve the package 13 from the sender 11 and deliver it to a base or delivery location, where the package 13 is transferred from the unmanned vehicle 14 to an airplane, boat, truck, mail carrier, or “mothership”, and so on for delivery to its final destination.

US 2019/0130348 to Mellado
[0074] In container appliance 610, the appliance management module 669 may be configured to determine and control operating periods and position or status (locked or unlocked) for the securing mechanism 670 to lock the insulated lid 622 in the closed position or unlock the insulated lid 622 to permit moving the same to the open position. FIG. 14 is a simplified first screenshot view illustrating an exemplary first user interface 680a for the container system 600 shown generally in FIG. 6 depicting an order delivery schedule message. FIG. 15 is a simplified second screenshot view similar to FIG. 14, illustrating an exemplary second user interface 680b for the container system 600, depicting an authorization message including an authorized unlock code or PIN displayed on the touchscreen interface of a mobile wireless device 664b, for use by the recipient delivery person to unlock the lid 622 and thus gain access to the storage compartment 630. FIG. 16 is a simplified third screenshot view similar to FIG. 14, illustrating an exemplary third user interface 680c for the container system 600 depicting an order delivery message. FIG. 17 is a simplified fourth screenshot view similar to FIG. 16, illustrating an exemplary fourth user interface 680d for the container system 600 depicting a container opened message. Referring to FIGS. 14, 15, 16 and 17, the communications management module 669 may be configured to provide any one of a set of user interfaces 680a, 680b, 680c, 680d on a touchscreen display 682 of mobile wireless devices 664a, 664b, 664c, 664d associated with users. Each one of the set of user interfaces 680a, 680b, 680c, 680d may provide a communication to the user. The user interface 680a shown in FIG. 14, for example, provides information regarding expected deliveries to the container appliance 610 for an end recipient. The user interface 680b shown in FIG. 15, for example, provides information regarding an authorized unlocking code for a delivery person to enter on the keypad 662 (FIG. 18) to unlock the locking mechanism and release the insulated lid 622 (FIG. 13) for the lid 622 to be opened to receive an authorized delivery in the storage compartment 630 of the container appliance 610. The user interface 680c shown in FIG. 16, for example, provides information to the end recipient regarding new orders for which a delivery of goods into the container appliance 610 is to be expected. The user interface 680d shown in FIG. 17, for example, provides information to the end recipient regarding an opening event or closing event in operation of the container appliance 610 for actual delivery and receiving of an authorized delivery of goods into the container appliance 610. The information may include, for example, a delivery reference number and time when the lid 622 of the container appliance 610 was opened by entry of an authorized code on the keypad 672 (shown in FIG. 18).

The prior art of record (Lewis in view of Tribbensee, Polar, O’Brien and Mellado) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... identifying that a first event related to the first notification message and a second event related to the second notification message are a same event, wherein the first notification message indicates that the same event is in a first state, and wherein the second notification message indicates that the same event is in a second state; storing a status of the same event as the second state before obtaining the first notification message; and updating the status of the same event to the first state after obtaining the first notification message.” and similarly recited in such manners in other independent claims 10 and 21.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1, 4-10, 13-19 and 21-25 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193